
	

114 HR 4082 IH: Coordinating Transportation Services for Transportation Disadvantaged Individuals Act of 2015
U.S. House of Representatives
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4082
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2015
			Mr. Webster of Florida introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To coordinate transportation services for transportation-disadvantaged individuals.
	
	
 1.Short TitleThis Act may be cited as the Coordinating Transportation Services for Transportation Disadvantaged Individuals Act of 2015. 2.DefinitionsIn this Act, the following definitions apply:
 (1)Transportation-disadvantaged individualThe term transportation-disadvantaged individual means an individual who requires the use of public transportation, but has difficulty accessing public transportation due to disability, income level, age, or veteran status.
 (2)Appropriate committees of CongressThe term appropriate committees of Congress means the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate.
 (3)CouncilThe term Council means the New Interagency Transportation Coordinating Council on Access and Mobility established under section 3.
 (4)DisabilityThe term disability has the meaning given such term in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102).
 (5)Federal agencyThe term Federal agency has the meaning given the term executive agency in section 105 of title 5, United States Code. (6)Purchasing agencyThe term purchasing agency means a department or agency of a State or local government that purchases transportation services for transportation-disadvantaged individuals.
 (7)StateThe term State has the meaning given such term in section 101 of title 23, United States Code. (8)State Transport Coordinating CommissionThe term State Transport Coordinating Commission means a commission established pursuant to section 4.
			3.Establishment of Federal Interagency Transportation Coordinating Council on Access and Mobility
 (a)EstablishmentThere is established in the Department of Transportation a council to be known as the New Interagency Transportation Coordinating Council on Access and Mobility. (b)Duties of Council (1)In GeneralThe Council shall coordinate transportation services to transportation-disadvantaged individuals in a manner that is cost effective, efficient, and minimizes the fragmentation and duplication of such services.
 (2)DutiesThe Council shall carry out the following activities: (A)Strategic PlanDevelop, and update every 2 years, a written strategic plan that identifies Federal agency roles and responsibilities and measurable outcomes, including—
 (i)the promotion of interagency cooperation and the establishment of appropriate mechanisms to minimize duplication and overlap of Federal programs and services so that transportation-disadvantaged individuals have access to more transportation services;
 (ii)the alignment of the goals of reducing fragmentation, overlap, and duplication of services with benefits, including increased efficiency;
 (iii)the formulation and implementation of administrative, policy, and procedural mechanisms that enhance transportation services at all levels; and
 (iv)the development and implementation of a method for monitoring progress on achieving the purposes of this Act, including the implementation of the functions and requirements of the State Transport Coordinating Commissions.
 (B)Joint Cost-Sharing PolicyNot later than 90 days after the date of enactment of this Act, develop a joint cost-sharing policy among Federal agencies with representatives on the Council that provides clear guidance to State and local governments regarding the appropriate allocation of costs to each Federal agency.
 (C)Program InventoryMaintain an inventory of all Federal programs that provide transportation services to transportation-disadvantaged individuals.
 (D)Partnerships with State Transport Coordinating CommissionsPartner with State Transport Coordinating Commissions and aid such commissions in coordinating transportation services for transportation-disadvantaged individuals, including—
 (i)establishing best practices for the coordination by State and local governments of transportation services to transportation-disadvantaged individuals;
 (ii)facilitating access to the most appropriate and cost-effective transportation services using available resources;
 (iii)encouraging enhanced access to the variety of transportation and resources available; and (iv)advising each State Transport Coordinating Commission, upon the request of the State, with regard to the establishment of guidelines and procedures for the coordination of transportation services for transportation-disadvantaged individuals.
						(c)Membership
 (1)CompositionThe Council shall be composed of each of the following Federal officials or the designee of such official:
 (A)Secretary of Agriculture. (B)Secretary of Education.
 (C)Secretary of Health and Human Services. (D)Secretary of Housing and Urban Development.
 (E)Secretary of the Interior. (F)Secretary of Labor.
 (G)Secretary of Transportation. (H)Secretary of Veterans Affairs.
 (I)Attorney General of the United States. (J)Commissioner of Social Security.
 (K)Any other Federal official that the Chairperson determines to have activities relevant to the duties of the Council.
 (2)Criteria for Selection of DesigneesThe designee of an official described in subparagraphs (A) through (K) of paragraph (1) shall be an officer or employee of that official’s agency serving in a position with pay equal to or greater than the minimum rate payable for GS–15 of the General Schedule.
 (3)TermsEach member shall serve for the life of the Council. (4)Prohibition on Compensation of MembersMembers of the Council may not receive pay, allowances, or benefits by reason of their service on the Council.
 (5)Travel ExpensesEach member of the Council shall receive travel expenses, including per diem in lieu of subsistence in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.
 (6)QuorumTwo-thirds of the members of the Council shall constitute a quorum but a lesser number may hold hearings.
 (7)ChairpersonThe Secretary of Transportation, or the Secretary’s designee, shall serve as the Chairperson of the Council.
 (8)MeetingsThe first meeting of the Council shall take place not later than 90 days after the date of the enactment of this Act. Thereafter the Council shall meet quarterly and may also meet at the call of the Chairperson or a majority of its members.
 (9)TerminationThe Council shall terminate 1 year after the expiration of all transportation-disadvantaged programs, as determined by the Secretary of Transportation.
				(d)Staff of Council
 (1)In GeneralThe Chairperson may appoint and fix the pay of personnel as the Chairperson considers appropriate. (2)Staff of Federal AgenciesUpon request of the Chairperson, the head of any Federal agency may detail on a reimbursable basis, any of the personnel of that department or agency to the Council to assist it in carrying out its duties under this Act.
				(e)Powers of Council
 (1)Hearings and SessionsThe Council may sit and act at times and places, take testimony, and receive evidence as the Council considers appropriate to carry out the duties of the Council under this Act.
 (2)Powers of Members and AgentsAny member or agent of the Council may, if authorized by the Council, take any action which the Council is authorized to take by this Act.
 (3)Obtaining Official DataThe Council may secure directly from any Federal agency information necessary to enable it to carry out this Act. Upon request of the Chairperson of the Council the head of that department or agency shall furnish the requested information to the Council.
 (4)Contract AuthorityTo the extent or in the amounts provided in advance in appropriation Acts, the Council may contract with and compensate government and private agencies or persons for services related to the duties of the Council.
				(f)Report to Congress
 (1)In GeneralThe Council shall submit to the appropriate committees of Congress a report containing the information described in paragraph (2) not later than 1 year after the date of the enactment of this Act, and annually thereafter.
 (2)Contents of ReportThe report required by paragraph (1) shall— (A)contain the strategic plan developed under subsection (b)(2)(A);
 (B)identify Federal, State, and local laws, regulations, and procedures that have proven to be most useful and appropriate in coordinating transportation services for transportation-disadvantaged individuals;
 (C)identify Federal, State, and local laws, regulations, and procedures, if any, that have impeded the coordination of transportation services to transportation-disadvantaged individuals and recommend changes to such laws, regulations, and procedures that would remove impediments and facilitate greater coordination of transportation services to transportation-disadvantaged individuals;
 (D)describe, on a Federal agency and program basis, steps taken to reduce the duplication of and enhance coordination among transportation services to transportation-disadvantaged individuals and the benefits realized as a result of reduced fragmentation, overlap, and duplication of services;
 (E)describe the progress of each State in meeting the requirements of section 4; and (F)provide any other recommendation that would advance the goal of coordinating and reducing the duplication of transportation services to transportation-disadvantaged individuals.
					4.State Coordinating Commissions for Transportation-Disadvantaged Individuals
 (a)State RequirementsA State meets the requirements of this section if it establishes a commission described in subsections (b) through (e).
			(b)State Transport Coordinating Commission
 (1)In GeneralThe State Transport Coordinating Commission shall coordinate transportation for transportation-disadvantaged individuals within the State.
 (2)DutiesThe State Transport Coordinating Commission shall carry out the following activities: (A)Compile all available information on the transportation operations for and needs of transportation-disadvantaged individuals in the State.
 (B)Establish statewide objectives for coordinating transportation services for transportation-disadvantaged individuals.
 (C)Develop written policies and procedures for the coordination of Federal, State, and local government funding for transportation-disadvantaged individuals.
 (D)Identify barriers prohibiting the coordination and accessibility of transportation services to transportation-disadvantaged individuals and aggressively pursue the elimination of such barriers.
 (E)Establish a clearinghouse for information about services for transportation-disadvantaged individuals, including training, funding sources, innovations, and coordination efforts.
 (F)Assist communities in developing transportation systems designed to serve transportation-disadvantaged individuals.
 (G)Verify that the procedures, guidelines, and directives issued by purchasing agencies are conducive to the coordination of transportation services for transportation-disadvantaged individuals.
 (H)Verify that purchasing agencies purchase all trips within transportation systems that serve transportation-disadvantaged individuals, unless such agencies use more cost-effective alternative providers that meet comparable quality and standards.
 (I)Develop a written strategic plan that addresses the transportation problems and needs of transportation-disadvantaged individuals for the 5-year period beginning on the date of the enactment of this Act. Such plan shall be fully coordinated with local government transit plans, compatible with local government comprehensive plans, and shall provide that the most cost-effective and efficient methods of providing transportation to transportation-disadvantaged individuals are programmed for development.
 (c)Report to CouncilNot later than 1 year after the date of the establishment of the State Transport Coordinating Commission, such commission shall submit to the Council a report containing the strategic plan developed under subsection (b)(2)(I).
			(d)Membership
 (1)Number and AppointmentThe State Transport Coordinating Commission shall be composed of members appointed by the chief executive of the State (hereafter in this section referred to as the chief executive), in accordance with State law.
				(2)Composition
 (A)In GeneralIn appointing members to the State Transport Coordinating Commission, the chief executive shall ensure that not less than two-thirds of such members have significant experience in the operation of a business and should seek to appoint members who reflect the racial, ethnic, geographical, and gender diversity of the State population.
 (B)Residency RequirementEach member must be a resident of the State in which the State Transport Coordinating Commission is established.
 (C)Disabled MembersNot less than 2 members shall be individuals who have a disability and who regularly use a transportation system for transportation-disadvantaged individuals.
 (D)Senior Citizen MemberNot less than 1 member shall have attained the age of 65 years before serving on the State Transport Coordinating Commission.
 (E)Veteran memberNot less than 1 member shall be a veteran who regularly uses a transportation system for transportation-disadvantaged individuals.
 (F)Purchasing agenciesThe head of a State government agency or department that purchases nonemergency medical transportation services shall be a member.
 (G)Secretary of TransportationThe State’s Secretary of Transportation (or equivalent official) shall be a member. (e)Ex Officio AdvisorsAdditional government officials that the chief executive or State legislature may designate shall serve as ex officio, nonvoting advisors to the State Transport Coordinating Commission.
 (f)Organization and AdministrationThe chief executive shall— (1)issue regulations or bylaws to ensure that no member of the State Transport Coordinating Commission has a financial stake in the provision of services to transportation-disadvantaged individuals; and
 (2)determine the organization of the State Transport Coordinating Commission, including— (A)the selection of a chairperson or director;
 (B)the rate of compensation or per diem; (C)the number of members that constitute a quorum;
 (D)the development of a budget; (E)staffing;
 (F)the establishment of subgroups; and (G)any other policy, procedure, or personnel matters that the chief executive determines to be necessary to meet the goals of the State Transport Coordinating Commission.
					(g)Withholding of Funds for Noncompliance
 (1)In GeneralThe Secretary of Transportation shall withhold 1 percent of the amount required to be apportioned to a State under each of paragraphs (1) and (2) of section 104(b) of title 23, United States Code, on the first day of each fiscal year beginning after September 30, 2016, if the State does not meet the requirements of this section on such day.
 (2)Effect of Withholding FundsFunds withheld from apportionment to a State under paragraph (1) shall lapse. 5.Additional Agency Requirements (a)Accounting of Transportation ServicesEach Federal agency shall keep an accounting of all expenditures directly related to the provision of transportation services for transportation-disadvantaged individuals.
 (b)Limitation on Capital InvestmentsNotwithstanding any other provision of law, no Federal agency may make capital investments for the purpose of providing transportation services to transportation-disadvantaged individuals.
 6.Termination of Existing CouncilThe Interagency Transportation Coordinating Council on Access and Mobility established pursuant to Executive Order 13330 dated February 24, 2004, shall terminate upon the enactment of this Act.
		7.Rules of Construction
 (a)Construction with Older Americans ActNothing in this Act shall be construed in such a manner to change or otherwise invalidate any requirements of the Older Americans Act of 1965 (42 U.S.C. 3001 et seq.).
 (b)Interstate Transportation ServicesNothing in this Act shall be construed in such a manner to prohibit the coordination of transportation services for transportation-disadvantaged individuals across State lines.
 8.Authorization of AppropriationsThere are authorized to be appropriated to the Department of Transportation for each of the fiscal years 2016 through 2021 such sums as may be necessary to carry out this Act.
		
